internal_revenue_service department of the treasury index number number release date re washington dc person to contact telephone number refer reply to cc dom p si plr-114706-98 date date legend settlor grandmother daughter grandson granddaughter trust great grandson great grandson local court this is in response to a date letter and prior correspondence submitted by you on behalf of the taxpayer grandson requesting estate_tax rulings on a proposed division of a_trust prior to settlor created trust for the benefit of his daughter daughter and her children grandson and granddaughter upon daughter’s death the trust was to continue in existence for the benefit of grandson and granddaughter however one separate share was to be held for granddaughter and one separate share was to be held for grandson the separate share for the benefit of grandson is subject_to this ruling trust provides grandson with a lifetime income_interest and also states that upon the death of grandson at any time all the property both principal and undistributed_income then constituting his or her share hereunder or the share to which such deceased grandchild would otherwise be entitled hereunder when set apart shall be transferred as such deceased grandchild may direct in his or her last will or testament duly probated and established or in the absence of any such testamentary_disposition then to such deceased grandchild’s then living lineal_descendants per stirpes if any grandson had two children great grandson and great grandson great grandson died in survived by descendants great grandson is still living at grandson’s death any unappointed trust property will pass under the governing instrument one-half to great grandson or to his then living descendants per stirpes should great grandson predecease grandson and one-half to the then living descendants per stirpes of great grandson the ruling_request states that grandson intends to seek an order from the local court authorizing and directing the trustee immediately to divide the trust property into two separate equal trusts each such separate trust would continue to be held administered and distributed as provided in the governing instrument except that at grandson’s death absent any exercise of grandson’s general_power_of_appointment one such separate trust great grandson 1's trust would pass entirely to great grandson or to great grandson 1's then living descendants should great grandson predecease grandson or if neither great grandson nor any descendant of great grandson is then living to grandson’s then living lineal_descendants per stirpes and one such separate trust great grandson 2's trust would pass entirely to great grandson 2's then living descendants or if no descendant of great grandson is then living to grandson’s then living lineal_descendants per stirpes grandson intends to exercise by will his general_power_of_appointment with respect to all or a portion of the property in great grandson 2's trust grandson does not intend to exercise his general_power_of_appointment with respect to the trust for great grandson law and analysis sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which a general_power_of_appointment created on or before date is exercised by the decedent-- a by will or b by a disposition which is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent’s gross_estate under sec_2035 to inclusive but the failure to exercise such a power or the complete release of such a power shall not be deemed an exercise thereof sec_2041 defines the term general_power_of_appointment as a power exercisable in favor of the decedent the decedent's_estate the decedent's creditors or creditors of the decedent's_estate sec_20_2041-1 of the estate_tax regulations provides in part that whether a power_of_appointment is in fact exercised may depend upon local law for example the residuary clause of a will may be considered under local law as an exercise of a testamentary_power_of_appointment in the absence of evidence of a contrary intention drawn from the whole of the testator’s will however regardless of local law a power_of_appointment is considered as exercised for purposes of sec_2041 even though the exercise is in favor of the taker in default of appointment and irrespective of whether the appointed interest and the interest in default of appointment are identical or whether the appointee renounces any right to take under the appointment sec_20_2041-2 provides that property subject_to a general_power_of_appointment created on or before date is includible in the gross_estate of the holder of the power under sec_2041 only if exercised under specified circumstances sec_2041 requires that there be included in the gross_estate of a decedent the value of property subject_to the power only if the power is exercised by the decedent either by will or by a disposition which is of such nature that if it were a transfer of property owned by the decedent the property would be includible in the decedent’s gross_estate under sec_2035 sec_2036 sec_2037 or sec_2038 in this case under the instrument grandson has a lifetime interest in the income of the trust and an unlimited power to dispose_of the trust property at his death therefore grandson has a general_power_of_appointment over the property 34_f2d_600 3rd cir the power_of_appointment however was created prior to when the trust came into existence accordingly the value of the property in trust will be included in grandson’s gross_estate for federal estate_tax purposes only if he actually exercises the power sec_2041 the issue in this case is whether grandson’s division of the trust by court order constitutes an exercise of the general_power_of_appointment generally there are three circumstances under which a power has been held to have been intended to be exercised these circumstances are where there is an express reference to the power where there is a reference to the property that is subject_to the power and where the provision in question would be inoperative unless construed as an exercise of the power 512_f2d_269 5th cir after the trust is divided each separate share will be administered under the terms of the governing instrument of trust however if grandson fails to exercise his power_of_appointment at his death one-half of the corpus of each of the respective trusts will not pass to great grandchild or to the family of great grandchild in default of grandson’s exercise of his power_of_appointment instead each trust will pass to the family for whom it was designated under the terms of the court order in this case one trust will pass to great grandson or his family if he should predecease grandson the other trust will pass to the family of great grandson the act of dividing the trust and designating the beneficiary or beneficiaries to whom the trust property will pass at his death is sufficient enough to be considered an exercise of grandson’s testamentary power under these circumstances grandson will be considered to have exercised his general_power_of_appointment at his death and the value of the entire property in trust will be includible in grandson’s gross_estate for federal estate_tax purposes under sec_2041 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely yours assistant chief_counsel passthroughs and special industries by katherine a mellody senior technician reviewer branch enclosure copy for purposes
